On the court’s own motion, its decision and order herein dated April 10, 1972 (39 A D 2d 559) are withdrawn and vacated and the following decision is rendered in substitution: In an action for divorce the parties cross-appeal from a judgment of the Supreme Court, Kings County, dated July 9, 1970, except that they do not appeal from so much of the judgment as dissolved the marriage. Judgment affirmed, without costs. It is noted that, whereas the trial court’s written opinion states that all future issues of custody and support of the children be adjudicated in the Family Court, the separate conclusions of law and the judgment provide that such issues shall be determined in the Supreme Court. We believe that in this instance the latter is the appropriate forum for these issues and therefore leave the provision with respect ts this in the judgment undisturbed. Munder, Acting P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.